department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date uil date legend a organization date1 effective date date2 tax_year ended number ein certified mail taxpayer_identification_number number form_990 tax_year s ended date2 person to contact id number contact numbers telephone ------------------- fax ------------------- ----------------------------- dear ------------------ this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in sec_501 is retroactively revoked to date1 because it has been determined that you have not established that you are observing the membership provisions required for the continuation of your exempt status we previously mailed you a report explaining the proposed revocation of your tax-exempt status in that correspondence a copy of which is enclosed we requested that you respond to the report within days from the date of the letter accompanying the report because we did not hear from you within that day period we will process your case on the basis of the recommendations shown in the report you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely r c johnson director eo examinations
